Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-5, 7 and 13-20 are currently pending and have been examined.
Claim(s) 6, and 8-12 have been withdrawn.
Election/Restrictions

Applicant’s election of :
Species 1(a) (redox forming species) 
Species 2(f) (lithium aniline sulfonate) 
Species 6(d) (Quasi-solid electrolyte) 
Species 7(a) (lithiated and un-lithiated silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd)) 
in the reply filed on January 4, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

In addition, a telephone call was made to Applicant’s Attorney, Kurt Jacobs, on February 5, 2020, to clarify the claims that are elected due to the restriction requirement. Thus, claims 1-5, 7 and 13-20 will be examined and claims 6, and 8-12 will be withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 13-15, 19-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US2017/0294644 (Burshtain).

Regarding claim 1, Burshtain improved anodes and cells, which enable fast charging rates with enhanced safety due to much reduced probability of metallization of lithium on the anode, preventing dendrite growth and related risks of fire or explosion [abs].
Burshtain teaches a lithium secondary battery containing an anode, a cathode, a porous separator [0047; i.e. delivering lithium ions during charging through cell separator, thus the separator is porous. Additionally, the instant specification defines the separator that is made of polypropylene is considered to be a porous separator (instant spec pg. 29 line5-10) and the separator or Burshtain is made of polypropylene (0308)] disposed between said anode and said cathode, and an electrolyte [0044], 
wherein said anode comprises particles of an anode active material that are packed together to form an anode active material layer [0085; i.e.  Formation of anode 100 from anode active material particles 110 comprising aluminum particles may be carried out by consolidating treated aluminum particles 110 with one or more additives] having interstitial spaces [depicted below in Fig 1A] to accommodate a lithium ion reservoir disposed therein and configured to receive lithium ions from said cathode through said porous separator when said battery is charged [0168- i.e. comprising the lithium borates and/or the polymer molecules configured to bind electrolyte compound to provide electrolyte-buffering zone(s) during charging and discharging of cell 150] and enable said lithium ions to enter said particles of anode active material in a time-delayed manner [0051; i.e. Anode material particles have buffering zones for partly reducing and gradually introducing lithium ions into the anode for lithiation, to prevent lithium ion accumulation at the anode electrolyte interface and consequent metallization and dendrite growth], wherein said lithium ion reservoir comprises lithium- capturing groups dispersed in a fluid residing in said interstitial spaces [0042; i.e. dispersed in ionic liquid and depicted in Fig. 1A] and said lithium- capturing groups are selected from (a) redox forming species that reversibly form a redox pair with a lithium ion when said battery is charged [since the electrolyte can flow  into the pores of the anode layer in order to ensure proper lithium ion transfer with the battery, said lithium ion capturing groups i.e bonding molecules being a redox forming species that are reversible form a redox pair with a lithium ion since it partially reduces the lithium ions, preventing full reduction on the anode surface, thus providing a buffer zone, (para 205-206) ; also [please refer to the annotated Fig. 1A to illustrate the claimed limitations].


    PNG
    media_image1.png
    599
    728
    media_image1.png
    Greyscale


Regarding claim 3, Burshtain teaches wherein said anode active material layer contains no resin binder that bonds the particles of active material together. [0126; teaches a conductive polymer surrounding the active material, that holds the matrix together].
Regarding claim 13, Burshtain teaches wherein said anode active material is selected from the group consisting of a) lithiated and un-lithiated silicon (Si), germanium (Ge), tin (Sn), lead (Pb), antimony (Sb), bismuth (Bi), zinc (Zn), aluminum (Al), titanium (Ti), nickel (Ni), cobalt (Co), and cadmium (Cd); [0085-i.e. Al]
Regarding claim 14, Burshtain teaches wherein said particles of anode active material have a size from 10 nm to 1 µm.[0092; 30-500nm; falls within claimed range].
Regarding claim 15, Burshtain teaches wherein said particles of anode active material are coated with molecules selected from lithium 4-methylbenzenesulfonate [0216].
Regarding claim 19, Burshtain teaches wherein said electrolyte comprises a solvent, i.e. ethylene carbonate [0030].
Regarding claim 20, Burshtain teaches wherein said electrolyte comprises a lithium salt selected from lithium perchlorate (LiClO4) [0048].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0294644 (Burshtain) as applied to claim 1 above, and further in view of WO2018175300A1 (Zhang).

Regarding claim 2, Burshtain  teaches the lithium secondary battery of claim 1. Burshtain is silent in regards to wherein said interstitial spaces occupy a volume fraction of said anode active material layer from 20% to 75% or the lithium ion capturing groups occupy from 5% to 60% by volume of the anode active material layer.
Zhang teaches a similar type of battery as Burshtain and is directed to an improved battery separator [abs].
Examiner notes in regards to the interstitial spaces, the instant specification explains that the lithium-capturing groups dispersed in a fluid residing in these interstitial spaces and the interstitial spaces accommodate the lithium ion fluid disposed as lithium ion reservoir; and (b) combining the anode active material layer, an electrolyte (electrolyte A) ; Further, the liquid medium may contain a solvent or an electrolyte (electrolyte B); The ionic liquid itself can be a lithium ion-capturing species and, as a liquid, can by itself be the lithium ion reservoir  and make these spaces between the anode particles [spec p. 8-9; and thru out specification]. Thus, it is understood the benefit achieved from the interstitial spaces is it acts as a lithium ion reservoir, i.e. lithium deposition. Therefore with this in mind, a relationship of porosity and lithium deposition is taught by Zhang and on the same note can be understood to teach the relationship of the interstitial spaces as claimed.
Zhang teaches an anode having a porosity of greater than or equal to 15% but less than or equal to 50% (Zhang pg. 3 last paragraph), which overlaps the claimed range of 20% to 75% by volume. Zhang further teaches that such porosity allows lithium deposition at various charge rates (Zhang pg. 17 2nd full paragraph) and similar results would be expected at various porosity levels.
.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0294644 (Burshtain) and further in view of US20170092921A1 (Matsumura)


Regarding claim 4, Burshtain teaches the lithium secondary battery of claim 1, however does not explicitly teach- wherein said anode active material layer contains an electrically conductive porous layer having pores to accommodate said particles of anode active material and said electrically conductive porous layer and said anode active material layer substantially have the same dimension. 
Matsumura teaches a rechargeable battery and method to suppress dendrite [abs]. Matsumura teaches wherein said anode active material layer contains an electrically conductive porous layer [Fig. 1 an anode current collector, i.e. the electrically conductive porous layer #310; 0016] having pores to accommodate said particles of anode active material and said electrically conductive porous layer [0016; the separator 114 may comprise a microporous polymer separator or other material that allows lithium ions to pass during charging and discharging of the metal rechargeable battery cell 100] and said anode active material layer substantially have the same dimension [depicted in Fig. 1; annotated below].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified the battery of Burshtain to further 

    PNG
    media_image2.png
    432
    710
    media_image2.png
    Greyscale


Regarding claim 5, modified Burshtain teaches wherein said electrically conductive porous layer is selected from metal foam [0019] and has a porous structure that allows an electrolyte to transport ions to an inner portion of the copper foam 210. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burshtain to incorporate the porous layer be made of metal foam as taught by Matsumura, because doing so prevents dendrite from growing toward the cathode, outer surfaces of the porous structure facing the cathode that are covered with an electrically insulating layer [0019].

7 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0294644 (Burshtain ‘644) and further in view of US 10096859 (Burshtain ‘859).

Regarding claim 7, Burshtain ‘644 teaches the lithium secondary battery of claim 1 but is silent in regards to wherein said redox pair with lithium is lithium aniline sulfonate. Burshtain ‘859, teaches a similar lithium battery as Burshtain ‘644 and teaches a redox pair with lithium is lithium aniline sulfonate [col. 38 lines 37-40].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Burshtain ‘644 to use the redox pair to be lithium aniline sulfonate as taught by Burshtain ‘859, as doing so allows the electron rich groups to provide mobile electric charge on the surface of the molecule layer [col. 38 lines 26-30]. Additionally, using lithium aniline sulfonate can also exhibit the ionic liquid binding part to further stabilize the electrolyte buffering zone [col. 39 lines 25-30].

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0294644 (Burshtain) and further in view of US20140363746A1 (HE).

Regarding claim 16, Burshtain teaches the lithium battery of claim 1, however is silent in regards to wherein said electrolyte is selected from a quasi-solid electrolyte.
He teaches a similar lithium secondary battery as Burshtain [abs] and teaches the electrolyte to be a quasi-solid electrolyte [HE 0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Burshtain to use th quasi-solid electrolyte taught by HE, as doing so suppresses flammability of organic solvents [0025].
Regarding claim 17, modified Burshtain teaches wherein said electrolyte is a non- flammable quasi-solid electrolyte comprising a lithium salt [0025] dissolved in a liquid solvent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Burshtain to use th quasi-solid electrolyte with the claimed limitations as noted in claim 17, which are taught by HE, as doing so suppresses flammability of organic solvents [0025].


Regarding claim 18, modified Burshtain ‘644  wherein said electrolyte is a non- flammable quasi-solid electrolyte comprising a lithium salt dissolved in a mixture of a liquid solvent [i.e. ionic liquid solvent; 0044] and a liquid additive [i.e. organic solvent; 0026] having a lithium salt concentration from 1.75 M to 5.0 M so that said electrolyte exhibits a vapor pressure less than 0.01 kPa when measured at 20°C, a vapor pressure less than 60% of the vapor pressure of said liquid solvent alone, a flash point at least 20 degrees Celsius higher than a flash point of said liquid solvent alone, a flash point higher than 150°C, or no flash point, wherein said liquid additive, different in composition [all of these limitations are taught in [0024-0026, as noted above in claim 17] and additionally  teaches the said liquid solvent, is selected TEGDME or FEC [0042]; and said liquid additive-to-said liquid solvent ratio in said mixture is from 5/95 to 95/5 by weight [greater than 1:1 which overlaps with the claimed range [0044; electrolyte further contains an ionic liquid solvent and a first organic liquid solvent-to-ionic liquid solvent ratio is greater than 1/1, preferably greater than 3/1].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burshtain ‘644   with the teachings .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,734,671B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lithium secondary battery containing an anode, a cathode, a porous separator, an electrolyte, wherein said lithium ion receptor comprises lithium-capturing groups dispersed in a fluid residing in said interstitial spaces and said lithium-capturing groups are selected from (a) redox forming species that reversibly form a redox pair with a lithium ion when said battery is discharged;  (b) electron-accepting groups interspaced between non-electron-accepting groups;  (c) anions and cations wherein the anions are less mobile than the cations;  (d) chemical reducing groups that partially reduces lithium ions from Li +1 to Li+.δ., wherein 0<δ<1;  (e) an ionic liquid;  or (f) a combination thereof.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,840,565B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lithium secondary battery containing an anode, a cathode, a porous separator, an electrolyte, wherein said lithium ion receptor comprises lithium-capturing groups dispersed in a fluid residing in said interstitial spaces and said lithium-capturing groups are selected from (a) redox forming species that reversibly form a redox pair with a .


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/038,814 (US2020/0028147A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a lithium secondary battery containing an anode, a cathode, a porous separator, an electrolyte, wherein said lithium ion receptor comprises lithium-capturing groups dispersed in a fluid residing in said interstitial spaces and said lithium-capturing groups are selected from (a) redox forming species that reversibly form a redox pair with a lithium ion when said battery is discharged;  (b) electron-accepting groups interspaced between non-electron-accepting groups;  (c) anions and cations wherein the anions are less mobile than the cations;  (d) chemical reducing groups that partially reduces lithium ions from Li +1 to Li+.δ., wherein 0<δ<1;  (e) an ionic liquid;  or (f) a combination thereof.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729